Citation Nr: 9927300	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1971, and from July 1972 to June 1973.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The record 
indicates the veteran failed to appear at his scheduled 
hearings before the RO on May 7, 1999, and on June 7, 1999.

In a February 1998 statement, the veteran withdrew his claims 
of service connection for bilateral hearing loss and for 
unspecified back problems.  Therefore, these claims are no 
longer before the Board. 


REMAND


In his Notice of Disagreement, the veteran reports receiving 
treatment for PTSD at the Dorn VA hospital in Columbia, South 
Carolina.  These records have not been obtained.  They are 
constructively of record.  The duty to assist the veteran in 
the development of facts pertinent to his claim includes 
obtaining all relevant records and providing an adequate VA 
examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:
1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) where he was evaluated 
and/or treated for PTSD since separation 
from service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  The RO should obtain copies of 
any records not already in the file, 
specifically including the Dorn VA 
hospital in Columbia, South Carolina, 
from all sources identified.

2.  The RO should then determine whether 
the evidence of record includes a clear 
diagnosis of PTSD.
 
3.  If there is a clear diagnosis of 
PTSD, the RO should determine whether the 
veteran has the underlying stressor for 
the diagnosis.  This determination should 
reflect consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1999).  

4.  If the RO determines that the record 
establishes the existence of a stressor 
to support the diagnosis of PTSD,  the 
veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD based on the 
recognized stressor.  The psychiatrist 
should support all opinions with a 
discussion of medical principles as 
applied to the medical evidence in this 
case.  The claims folder must be reviewed 
by the examiner in conjunction with the 
examination.

5.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


